
	

113 HR 46 IH: To repeal the Dodd-Frank Wall Street Reform and Consumer Protection Act.
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 46
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Mrs. Bachmann
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committees on
			 Agriculture,
			 Energy and Commerce,
			 the Judiciary,
			 the Budget,
			 Oversight and Government
			 Reform, Ways and
			 Means, and Small
			 Business, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To repeal the Dodd-Frank Wall Street Reform and Consumer
		  Protection Act.
	
	
		1.RepealThe Dodd-Frank Wall Street Reform and
			 Consumer Protection Act (Public Law 111–203) is repealed and the provisions of
			 law amended by such Act are revived or restored as if such Act had not been
			 enacted.
		
